Supreme Court of Florida
                                   ____________

                                   No. SC13-687
                                   ____________

                              GERARDO GUZMAN,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 [January 28, 2016]

PERRY, J.

      This case is before the Court for review of the decision of the Fourth District

Court of Appeal in Guzman v. State, 110 So. 3d 480, 481 (Fla. 4th DCA 2013). In

its decision, the Fourth District certified two questions of great public importance:

            1. DOES GRAHAM V. FLORIDA, 560 U.S. 48, 130 S. Ct.
2011, 176 L. Ed. 2d 825 (2010), APPLY TO LENGTHY TERM–OF–
      YEARS SENTENCES THAT AMOUNT TO DE FACTO LIFE
      SENTENCES?
            2. IF SO, AT WHAT POINT DOES A TERM–OF–YEARS
      SENTENCE BECOME A DE FACTO LIFE SENTENCE?

Guzman, 110 So. 3d at 483. We have jurisdiction. See art. V, § 3(b)(4), Fla.

Const.
      We have previously answered the first certified question in the affirmative.

See Henry v. State, 40 Fla. L. Weekly S147 (Fla. March 19, 2015); Gridine v.

State, 40 Fla. L. Weekly S149 (Fla. March 19, 2015).

      We decline to address the second certified question. Therefore, we

discharge jurisdiction in this case.

      It is so ordered.

LABARGA, C.J., and LEWIS, QUINCE, CANADY, and POLSTON, JJ., concur.
PARIENTE, J., concurs with an opinion.

NO MOTION FOR REHEARING WILL BE ALLOWED.

PARIENTE, J., concurring.

      I agree that discharging jurisdiction is appropriate in this case. I write to

explain why.

      When he was fourteen years of age, Petitioner Gerardo Guzman committed

several criminal offenses, including robbery and battery, and was charged as an

adult. One of the offenses for which Guzman pled guilty—burglary of a

conveyance with an assault or battery—carried a possible sentence of life

imprisonment. Offering him a chance at rehabilitation, the trial court chose to,

instead, sentence Guzman to a series of juvenile sanctions to be followed by a

period of adult probation. Unfortunately, Guzman subsequently violated probation

shortly after he turned eighteen, by committing a separate criminal offense of




                                         -2-
kidnapping, prompting the trial court to revoke and terminate his probation and

sentence Guzman to sixty years in prison.1

      In many respects, Guzman’s case sadly parallels that of Terrance Graham,

another Florida defendant who likewise committed non-homicide offenses while a

juvenile, was offered a chance at rehabilitation through probation, but subsequently

violated that probation and received a sentence guaranteeing he would “die in

prison without any meaningful opportunity to obtain release.” Graham v. Florida,

560 U.S. 48, 79 (2010). But in one critical—and, indeed, dispositive—way, the

two cases are nothing alike.

      At the time he violated his probation, Graham was still a juvenile. See

Graham, 560 U.S. at 55 (“The night that Graham allegedly committed the robbery

[that amounted to a violation of probation], he was 34 days short of his 18th

birthday.”). Guzman, on the other hand, was not; he had already turned eighteen

by the time he violated his probation for the juvenile offense by committing a

kidnapping. See Guzman v. State, 68 So. 3d 295, 296 (Fla. 4th DCA 2011)

(“Shortly after the defendant turned eighteen, he was charged with the kidnapping

and false imprisonment of his cousin with the intent to terrorize him.”).




      1. Guzman separately received a life sentence as an adult for the substantive
offense of kidnapping. That sentence is not in dispute.


                                        -3-
      If not for this key factual distinction, the United States Supreme Court’s

decision in Graham’s case, and this Court’s subsequent interpretations of it, would

clearly apply here. In other words, because this Court has held in light of Graham

that any sentence for a juvenile non-homicide offender that does not provide a

“meaningful opportunity to obtain release based on demonstrated maturity and

rehabilitation” is unconstitutional, Guzman’s sixty-year sentence would be

unconstitutional and he, like Graham, would be entitled to resentencing. See

Henry v. State, 175 So. 3d 675, 679 (Fla. 2015) (quoting Graham, 560 U.S. at 75).

      Indeed, the legal question this Court already answered in Henry—regarding

the applicability of Graham to lengthy term-of-years sentences such as

Guzman’s—was the dispositive question certified by the Fourth District Court of

Appeal in this case. See Guzman v. State, 110 So. 3d 480, 483 (Fla. 4th DCA

2013). That underlying decision—holding that Graham applies only to sentences

denominated as life imprisonment—has clearly been abrogated by Henry.

      It is only because Guzman’s case is removed from the purview of Graham,

because the violation of probation was committed after he had become an adult,

that Guzman is not entitled to be resentenced. The reasoning of Graham is, as this

Court has noted, based on “the distinction between juveniles and adults.” Henry,
175 So. 3d at 678. Drawing that distinction may seem arbitrary in a case such as

this one, where the difference in age between Graham and Guzman at the time of


                                        -4-
their respective violations of probation was less than a year, but the line must be

drawn somewhere. Society has consistently drawn it at age eighteen. See Roper v.

Simmons, 543 U.S. 551, 574 (2005) (noting that the “qualities that distinguish

juveniles from adults do not disappear when an individual turns 18,” but that “a

line must be drawn” and the “age of 18 is the point where society draws the line for

many purposes between childhood and adulthood”).

      Because Guzman is not entitled to relief, and because this Court has already

answered the Fourth District’s dispositive certified question, discharging

jurisdiction is appropriate. But I write to emphasize that this Court’s decision to

discharge jurisdiction does not indicate that a sixty-year sentence for a juvenile

non-homicide offender is constitutional under Graham.

      With this understanding, I concur in the Court’s opinion discharging

jurisdiction.

Application for Review of the Decision of the District Court of Appeal - Certified
Great Public Importance

      Fourth District - Case No. 4D12-1354

      (St. Lucie County)

Carol Stafford Haughwout, Public Defender, Ellen Anne Griffin, Assistant Public
Defender, and James William McIntire, Assistant Public Defender, Fifteenth
Judicial Circuit, West Palm Beach, Florida,

      for Petitioner




                                         -5-
Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Consiglia Terenzio,
Bureau Chief, and Georgina Jimenez-Orosa, Senior Assistant Attorney General,
West Palm Beach, Florida,

      for Respondent




                                     -6-